Benson, J.
(dissenting as to one item) : I concur in the foregoing opinion except that part confirming the report of the commissioner relative to attorneys’ fees for services in the supreme court of the United States. The commissioner reports: “I find that the mill company has incurred a liability to-(naming attorney) for professional services in the case on appeal ... in the sum of-dollars.” A similar finding was made (stating name and amount) upon the claim of each of two firms, and one other attorney. Had the plaintiff employed other lawyers findings of a similar nature might have been made as to them also.
The question is not what liability the plaintiff incurred to any attorney or firm of attorneys, nor what *226number it retained, but the question is, What is a reasonable attorneys’ fee for necessary services whether performed by one or many attorneys? In my opinion the commissioner should be requested to find and state the amount of a reasonable attorneys’ fee for attending to the case for the plaintiff in the supreme court of the United States. The evidence reported shows that well-known attorneys of large practice differ in their estimates from $2500 to $50,000 for the services in question. In such a situation we should know what -the commissioner, who has thoroughly examined every, phase of the litigation, considers a reasonable fee.